Citation Nr: 1441060	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  08-33 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from May 1961 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein entitlement to service connection for depressive disorder was granted, service connection for posttraumatic stress disorder (PTSD) was denied, and entitlement to a TDIU was denied.  

In May 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In August 2011, the Board remanded the issues of entitlement to service connection for PTSD and entitlement to a TDIU for additional development.  An August 2012 rating decision granted entitlement to service connection for PTSD.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

Following an August 2012 Supplemental Statement of the Case, the Veteran submitted a statement dated September 12, 2013.  In a January 2014 post-remand brief, the Veteran's representative waived initial Agency of Jurisdiction (AOJ) review of the statement in accordance with 38 C.F.R. § 20.1304(c) (2013).  The evidence is accepted for inclusion in the record on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the January 2014 post-remand brief, the Veteran's representative raises the issue of entitlement to a rating in excess of 70 percent for service-connected PTSD with depressive disorder, and asserts that such issue is inextricably intertwined with the issue of entitlement to a TDIU.  As noted above, the August 2012 rating decision granted entitlement to service connection for PTSD with depressive disorder and assigned a rating of 70 percent, effective December 5, 2011.  The award of service connection for PTSD was combined with the already service-connected depressive disorder and the 70 percent rating was assigned for PTSD with depressive disorder effective December 5, 2011.  The Veteran did not appeal the August 2012 rating decision and, therefore, the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  However, the Board finds that the Veteran's representative's statement constitutes a claim of entitlement to a disability rating in excess of 70 percent for PTSD with depressive disorder.  The issue has not been adjudicated by the AOJ.  Adjudication of such issue may impact adjudication of the TDIU claim on appeal, and as such, may be deemed to be inextricably intertwined therewith.  As such, it must be adjudicated by the RO prior to adjudication of the TDIU appeal.

A November 2011 print-out associated with the claims file indicates that all VA medical treatment records from the Durham VA Medical Center (VAMC) for the period of September 2007 to October 2011 were requested.  The date of receipt of the records was listed as November 22, 2011.  A VA letter dated November 2011 informed the Veteran of the receipt of VA outpatient treatment records from the Durham VAMC dated from September 2007 to the present.  The claims file does not include such VA medical treatment records and the Supplemental Statement of the Case does not list the records as evidence.  During the May 2011 hearing, the Veteran stated that he received mental health treatment at the Durham VAMC.  The Board observes that the most recent VA medical treatment records from the Durham VAMC are dated in February 2008.  As a result, the Board finds that all VA medical treatment records from the Durham VAMC from February 2008 to the present must be requested and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Next, the Veteran contends that he is unemployable due to his service-connected PTSD with depressive disorder.  As discussed above, the September 2006 rating decision granted entitlement to service connection for depressive disorder and assigned an initial disability rating of 50 percent, effective July 7, 2005, the date of the Veteran's claim for service connection.  The Veteran did not appeal the assignment of the initial disability rating or the effective date.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103.  Thereafter, the August 2012 rating decision granted entitlement to service connection for PTSD with depressive disorder and assigned a 70 percent disability rating, effective December 5, 2011, the date of a VA examination.  The Veteran did not appeal the August 2012 rating decision.  Id.  

With respect to the period on appeal prior to December 5, 2011, the Veteran was only service-connected for depressive disorder.  VA medical treatment records dated in August 2007 and January 2008 indicate that the Veteran was doing well and his depressive disorder was in remission.  However, a private hospital record dated in 1999 and a VA medical treatment record dated in 2001 indicate that the Veteran had difficulties at work due to his depression.  Specifically, an April 2001 VA medical treatment record shows that the Veteran reported that he lost his job in 1999 after hospitalization for depression due to homicidal ideation towards fellow workers.  During his hearing before the undersigned, the Veteran testified that he felt he was unable to work due to his service-connected disability.  To that end, the Veteran has not undergone a VA examination to determine the effects of his service-connected disability upon his ability to engage in substantially gainful employment.  As a result, the Board finds that the evidence is insufficient at this time to adjudicate the issue and a VA examination is required.  In this respect, the Board recognizes that the Veteran was only service-connected for PTSD since the grant of service connection beginning on December 5, 2011.  However, a December 2011 VA examiner opined that it was not possible to differentiate what portion of the Veteran's occupational and social impairment was caused by PTSD as opposed to his depressive disorder.  As a result, in the remand directives below, the Board will request that the VA examiner address whether the Veteran's PTSD with depressive disorder rendered him unable to secure or follow a substantially gainful occupation at any point during the appeal period.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a non service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Finally, the Board acknowledges the Veteran's representative's argument that the evidence is sufficient to conclude that the Veteran is unable to secure or follow a substantially gainful occupation due to the findings in the December 2011 VA examination and the decision by the Vocational Rehabilitation and Employment counseling psychologist that the Veteran was ineligible for the program.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  The Board disagrees.  While the Veteran was determined to be ineligible for the Vocational Rehabilitation and Employment Program, and the December 2011 VA examiner found occupational and social impairment with deficiencies in most areas, does not necessarily indicate that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disability.  38 C.F.R. § 4.15 (2013).  Again, the Board finds that the evidence is not sufficient to render such a determination at this time and remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notification letter with respect to his claim of entitlement to a TDIU.  Include a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the Veteran complete and return such form to the RO.  

2.  Request all VA medical treatment records from the Durham VAMC dated from February 2008 to the present.  

3.  Schedule the Veteran for a VA examination with respect to his claim for a TDIU.  The claims file must be made available to the examiner for review and the examiner must indicate that such a review was completed.

The examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disability.  

The examiner must opine whether it is at least as likely as not (50 percent probability or more) that the service-connected PTSD with depressive disorder precludes the Veteran from securing or following a substantially gainful occupation.

In providing the above opinion, the examiner should consider all manifestations of the Veteran's PTSD with depressive disorder since the grant of service connection for depressive disorder in July 7, 2005 as the December 2011 VA examiner opined that it was not possible to distinguish occupational and social impairment between the diagnoses because the symptoms of PTSD and depressive disorder were mutually aggravating.   

A rationale must be provided for any opinion reached.

4.  Adjudicate the issue of entitlement to an increased rating for PTSD with depressive disorder.  Notice of the determination, and the Veteran's appellate rights, must be issued to the Veteran and his representative.  Only if a timely notice of disagreement as to the determination is received, and following issuance of a statement of the case, a timely substantive appeal is received, should such issue be forwarded to the Board for appellate consideration.  

5.  After the above development is completed, readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


